 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreat Dane Trailers,Inc.andInternational Brotherhood ofBoilermakers,Iron Ship Builders,Blacksmiths,Forgers andHelpers Local No. 26, AFL-CIO.Case No. 10-CA-5518.De-cember 16, 1964DECISION AND ORDEROn July 15, 1964,'Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, as setforth in the attached Decision.The Trial Examiner also found thattheRespondent had not engaged in other unfair labor practicesalleged in the complaint.Thereafter, the Respondent filed exceptionsto the Decision and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.1The rulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision and ex-ceptions and brief, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations with the following additionalcomments :We agree with the Trial Examiner that the denial of vacation payto strikers who had not abandoned the strike by July 1, 1963, unlaw-fully discriminated against them because of their adherence to theUnion's strike.Whether vacation pay was granted to those employeeswho were actually working on July 1, pursuant to the provisions ofthe expired contract, or was granted, as the Employer contends, as aunilaterally adopted policy formulated after the expiration of thecontract, is immaterial.Any striker who had not yet been perma-nently replaced was entitled, as an employee under Section 2(3) ofthe Act, to be treated in the same fashion as other employees.Andeven those strikers who had been permanently replaced before the dateof payment of vacation benefits were entitled to a pro rata share,either under article VIII (e) of the expired contract, or under the uni-lateral policy of the Employer which admittedly adopted substan-tially the same provisions on eligibility.1Respondenttook exceptionto certain rulings ofthe Trial Examinermade at the hear-ing with respect to testimony relating to the independent violations of Section8(a) (1)alleged inthe complaint.In view ofthe Trial Examiner's dismissal of these allegations,towhich the General Counselhas not excepted, it is apparent that no prejudice to theRespondent has resulted from such rulings.150 NLRB No. 55. GREAT DANE TRAILERS, INC.439We are not hereby interpreting the contract for the parties, as theEmployer contends, but are only holding that strikers must be treateduniformly with nonstrikers with respect to whatever benefits accrueto the latter from the existence of the employment relationship.'Whatever problems may arise as to specific amounts due, or as tostatus, may be resolved at the compliance stage of the proceeding.As for the Employer's contention that an action for the payment ofvacation benefits may only be brought under Section 301 of the Labor-Management Relations Act, our previous discussion and the TrialExaminer's Decision indicate that the Board's power to order reim-bursement of vacation benefits to the strikers is based on the need toremedy the unfair labor practice committed, and not on their contrac-tual rights, whatever they may be. The Board's jurisdiction to remedyunfair labor practices is not preempted by the possible existence of acontractual obligation arising from the same circumstances -3ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner, and orders that Great Dane Trailers,Inc., Savannah, Georgia, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder.2 Cf.General Electric Company,80 NLRB 510, where the accrual offuturevacationbenefits, based on the performance of services or its equivalent,was allowed to nonstrikers,but disallowed for strikers.Here, on the other hand,we are not awarding vacation payto the strikers based on any period in which they were on strike,but are rather adoptingthe same eligibility requirements,such as total hours worked in the preceding year, asthe Employer imposed on the nonstrikers.3 SeeLocal 174, Teamsters Union v. Lucas Flour Co.,369 U.S. 95,footnote 9.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEThiscomplaint l under Section -10(b) of the National Labor Relations Act, asamended, herein called the Act, heard before Trial Examiner Joseph I. Nachman atSavannah,Georgia, on May 19, 1964, involves allegations that Great Dane Trailer,Inc., herein called Respondent of Company,violated Section 8 (a) (3) and(1) of theAct bydiscriminatorily refusing to pay certain employees vacation pay allegedlybecause they engaged in a strike and other concerted activities on behalf of Interna-tional Brotherhood of. Boilermakers,Iron Ship Builders, Blacksmiths,Forgers andHelpers Local No. 26,,AFL-CIO,herein called the Union or Local 26, and other-wise threatened,coerced,and restrained its employees in violation' of Section 8(a)(1)of theAct.TheGeneral Counsel and Respondent participated-fully in the hearing,and were afforded an opportunity to adduce evidence, to examine and cross-examinewitnesses,and to argue orally on the record.Oral argument was waived.Briefs onbehalf of the General Counsel and Respondent,respectively,have been received andduly considered.1IssuedApril 10, 1964, on a charge filed October 25, 1963. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, including my observation of the witnesses, Imake the following:FINDINGS OF FACT 21.THE UNFAIR LABOR PRACTICE INVOLVEDA. BackgroundFor some years the Union has been the collective-bargaining representative of theemployees at Respondent's Savannah, Georgia, plant.The last contract was effectiveby its terms, from April 1, 1960, through March 31, 1963, and thereafter from yearto year, absent notice, but terminable under certain circumstances upon 15 days'notice.Article VIII of this contract is entitled "Vacations," and contains the fol-lowing provisions:(a)Each qualified employee covered by this agreement shall be entitled afterone (1) year of continuous employment, at a time agreeable to the Company,to a vacation of seven (7) consecutive days with pay for forty (40) hours at therate of pay existing for such employee at the time of the beginning of his vaca-tion.Each employee after five (5) years continuous service, shall be entitledto a vacation of fourteen (14) consecutive days, with pay for eighty (80) hours.Any employee entitled to a vacation with pay may waive the right, if his servicesare needed by the employer, to such vacation during the period of this agreement,and in such cases shall be entitled to receive in lieu thereof, at the time hebecomes entitled to the vacation, the amount of vacation pay such employeewould otherwise have received for work performed during the vacation period.(b)To qualify for said vacation, it is necessary that an employee shall haveworked a total of fifteen hundred twenty-five (1525) hours in the said year; anytime lost, however, because of an industrial accident while employed by thisCompany to count as part of the qualifying time.(d) Employees who have served less than sixty (60) days on the next July 1after date of employment will receive no vacation pay on that date but on thefollowing July 1 will receive the vacation due in accordance with the abovequalifying requirements, plus extra amount due in accordance with hoursworked.'(e) In case of lay-off, termination or quitting, employee who has servedmore than sixty (60) days shall receive pro rata share of vacation.(f)All vacation pay shall be paid on Friday nearest July 1st, except as out-lined in paragraph (d).B.Current facts1.The vacation payOn April 30,3 in accordance with its provisions, the Union gave Respondent noticeterminating the then current contract, and on or about May 16, approximately 348employees out of a total work force of about 400, went on strike and began picketingRespondent's plant.All parties concede that the strike was entirely economic innature.4By letters dated July 12, a great number of the striking employees madedemand on the Company for payment of the vacation pay allegedly due them underarticle VIII of the aforementioned contract.Respondent admits the receipt of theseletters.Except in the instances hereafter noted, which were apparently few in num-ber, none of the striking employees received vacation pay in 1963, although it is2 No issue of commerce or labor organization is present.The complaint alleges and theanswer admits the necessary factual averments In this regard. I find the facts as pleaded.8 This, and all dates hereafter mentioned are 1963, unless otherwise indicated.* The strike and picketing continued until December 26, at which time it was abandonedunconditionally,and the strikers made application to return to work. In the meantimethe Company had replaced a number of the strikers. By July 1, about 259 had beenreplaced;by August 1, a total of about 325; by September 1, a total of about 339; by'October 1, a total of about 442 ; and all strikers had been replaced by October S.Theseso-called"replacements,"however,included some strikers who abandoned the strike andreturned to work.The number of these does not clearly appear.As a striker was replacedby a new employee,he was notified by the Company of, his replacement by a permanentemployee.Some of the strikers were rehired by the Company,apparently as new em-ployees, after their replacement.The exact number of these does not appear. GREAT DANE TRAILERS, INC.441admitted that such employees satisfied the conditions therefor, as set forth in thecontract.Also under date of July 8, counsel for the Union wrote Respondent's plantmanager asking when and where the men could secure the vacation pay allegedly duethem under the contract.On July 12, Respondent's counsel replied to that lettertaking the position, in substance, that because the Union had canceled the contract,there was no contract in effect providing for the payment of vacation- pay.5Stephen Docie, a witness called by Respondent, who was at the time of these eventsits personnel director, admitted that vacation benefits were paid to all employees whodid not strike on May 16 and who met the contract qualifications therefor, and werealso paid to those who struck but abandoned the strike and returned to the job beforethey had been replaced.The reason assigned by Docie for this was that in the caseof the nonstrikers it was company policy to pay vacation benefits to all qualifyingemployees who were on the job on July 1; and in the case of returning strikers whohad not yet been replaced, there was no break in service. Plant Manager Grangertestified, however, that the aforesaid payments to nonstrikers and to returning strikerswere not made pursuant to the contract because that had been canceled, but that sub-sequent to the cancellation it was necessary to have some rules concerning vacationpay, and that Respondent adopted rules which were substantially the same as thosein the canceled contract.2.The alleged independent 8(a) (1) statementsThe essential testimony relating to this aspect of the case, offered by both theparties, will be set forth with respect to all of the incidents relied upon by the GeneralCounsel.Credibility issues will be resolved in the concluding findings.a.The Vernon Barber incidentVernon Barber, a striker since May,16, who had been replaced in June, and whoengaged in picketing Respondent, testified that: In mid-November he and W. E.Pierce, also a striker and picket, left the picket line to get lunch at' a drive-in abouta mile from the plant; at the table they were joined by Arthur Davis, a foreman, andadmitted supervisor in Respondent's sheet metal department; he (Barber) asked Davishow production was going at the plant; and Davis replied it was "pretty bad" andoffered Barber and Pierce a better job and more money than they were making whenthey went out on strike if they would return to work at the plant. Barber furthertestified that:Neither he nor Pierce had worked under Davis' supervision; he did notthink Davis was hard of hearing; and he did not ask Davis the nature of the joboffered by the latter, or what the rate of pay would be. Pierce did not testify, noris there any explanation for the failure to call him.-Davis, who is 70 years of age and obviously has a substantial hearing impediment,testified that: In obedience to instructions given him by management, he refrainedfrom asking any employee to return to work, or making any promises in that con-nection; he frequently had lunch at the drive-in, and on occasions saw many of thestrikers there, to all of whom he spoke by a simple hello; this may have includedBarber, but he had no specific recollection of seeing him; and he denied offeringBarber or Pierce a job or promising them more money.b.The Edward Criswell incidentEdward Criswell, an employee who joined the strike at its inception, testified that:About a week after the strike began on May 16, and about a month prior to receivingnotice of his replacement by the Company, he and fellow striker Pierce were picket-ing a temporary employment office which Respondent had established in downtownSavannah, and observed Personnel Manager Docie in the doorway to this employ-ment office; they approached Docie and he (Criswell) asked Docie for his vacationpay; Docie replied, in substance, that if Criswell would return to work he would"give me my vacation pay and more money"; and he told Docie he would not crossthe picket line to return to work. - As heretofore pointed out, Pierce did not testify,and the record contains no explanation for the failure to call him.65 The General Counsel also adduced some testimony concerning oral demands by someemployees for the vacation pay allegedly due them.As this evidenceis, forthe most part,controverted, it will be dealt with in a subsequent portion of this Decision.6 ElzieWest, a witness for the General Counsel, whose testimony will hereafter be morefully detailed, testified that he overheard the conversation between Criswell and Docieon this occasion,and that Criswell was alone. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDc.The Elzie West incident,ElzieWest, also a striker, at first testified that about a week after the strike beganand while picketing the temporary employment office on Congress Street, he over-heard Criswell ask Docie about the vacation pay and that Docie replied, "If you willcome back you will get your vacation pay." Later in his testimony, West'added thatDocie also offered "a better job, a supervision job."West also testified that in theconversation between Criswell and Docie, which he (West) had overheard, Docietold Criswell "the same thing that he told me." 7d.The Inman Hagan incidentInman Hagan, also a replaced striker, testified that he went to Respondent's per-sonnel office about the first week in August to check on his tools left in the plantwhen he went on strike; that he asked the receptionist about this and was told to comeback after lunch.As he was leaving the personnel office Docie came out of his pri-vate office and he(Hagan)asked Docie about the vacation pay, and Docie replied,"It was tiedup ina labor dispute but if I would come back to work I wouldget it." 8e.The Robert HathawayincidentRobert Hathaway, an employee who went on strike on May 16, testified that onSaturday afternoon of the July 28 weekend, he met Docie at a liquor store on theoutskirts of town, and after some preliminary conversation asked the latter if "wewere ever going to get our vacation pay or was we ever going back to work," and thatDocie replied, "If you come back to work all matters will be settled, financial andotherwise."Docie testified that when the strike began, he was instructed by Company Counselnot to solicit any employee to return to work, or to make any promises regarding"fringe benefits or any favoritism"; that he followed these instructions "implicitly."He denied that he had any conversation with Criswell, West, Hagan, or Hathawayregarding vacation pay, as they had testified.Particularly in the case of Hagan andHathaway, Docie testified that the conversation with them, at the time and place theyindicated, was impossible because he was on Santa Belle Island, off the coast of FortMyers, Florida, spending his vacation, from July 28 to August 10.f.The Julian Grimes incidentJulianGrimes, a striking employee, who had worked as a utility man on theassembly line, testified that about September 20 he met James Griner, manager ofRespondent's service department, on the street in downtown Savannah, and askedGriner if he had any idea when the men would receive their vacation pay, and thatGriner stated, in substance, that those men returning to work had received their vaca-tion pay, and if he (Grimes) would come back to work he would get his vacationpay and "a better paid job."Grimes replied that he would not come back until thepicketing had ceased.Griner denied that any such conversation occurred, saying that Grimes did notworkin hisdepartment, and he had not talked with him forsome3 or 4 years.C. Analysisand concludingfindings1.The alleged8(a) (3) violation_StRespondent contends that this aspect of the case presents nothing more than aneffort on the part of the employees to collect money allegedly due them under theterms of a collective-bargaining agreement. It argues that the employees should beleft to their rights under Section 301 of the Act, which rights, as the Supreme Courthas held,9 may be enforced in either the State or Federal courts.Were this thetheory of the General Counsel's case, I would agree with Respondent. "The Board7West does not attribute to Docie, as did Criswell,the statement that a return tothe job would also mean "more money."8Hagan admitted that while he had gone to the plant for the purpose of seeing abouthis tools, he did not return after lunch as he had been told by the receptionist, and hasnot yet gotten his tools.He also stated that on this occasion Docie did not offer him abetter paying job if he returned to work.6 SeeTextileWorkers Union v. Lincoln-Mills,353 U.S. 448;Association of SalariedEmployees v. Westinghouse,etc.,348 U.S. 437;Smith v. Evening News Assoc.,371 U.S. 195. GREAT DANE TRAILERS, INC.443is not the proper forum for parties seeking to remedy an alleged breach of contractor to obtain specific enforcement of its terms"(United Telephone Company of theWest; et al.,112 NLRB779, 782).To the same effect seeAssociation of SalariedEmployees v. Westinghouse,etc., supra,footnote2.TheGeneral Counsel's case,however, is premised on a broader base.His theory is that Respondent withheldvacation pay due employees under the contract,because of their membership in andactivities on behalf of the Union,and because they engaged in concerted activitiesfor the purposes of collective bargaining and other material aid and protection. Ifsuch was Respondent's purpose,the withholding of the vacation pay was plainly dis-criminatory,and a violation of Section 8(a)(3) and(1) because its natural andforeseeable effect was to discourage membership in the Union,cf.Krambo FoodStores, Incorporated,106 NLRB 870, 877, and was simply punishment for engagingin a strike against Respondent, a right protected by Section 7 of theAct.N.L.R.B. v.Washington Aluminum Company,Inc.,370 U.S. 9. The issue,therefore,is factual,namely, whether Respondent withheld the vacation pay for the reason assigned bythe General Counsel,or for some other reason or reasons unconnected with unionmembership or the concerted activities of the employees.Respondent admits that all employees qualifying for vacation pay under the termsof the contract,and who did not go on strike,received their vacation pay about July 1,when it became payable under the terms of the contract;but no striker received suchpayment even though he had fulfilled every contractual condition precedent. Itsstated reason for pursuing this course was that the contract had expired and henceimposed no obligation upon it to pay vacation benefits to anyone, and that the pay-ment to the nonstrikers was not pursuant to the contract,but pursuant to its unilat-erally promulgated rules to pay such benefits to all employees at work on July 1,which unilateral,rules happened to coincide with the provisions of the expired con-tract.Respondent also admits that it paid vacation pay to each qualifying strikerwho abandoned the strike and returned to work prior to being permanently replaced,urging that permanently replaced strikers lost their status as"employees,"and hencewere entitled to no benefits.But these explanations do not withstand scrutiny.Stripped to its essentials,Respondent was in effect saying to all its employees refrainfrom joining the strike, or having joined it, abandon the strike and return to work,and you will receive the vacation benefits due,but join or continue adherence to thestrike, you will not receive the vacation benefits to which you would otherwise beentitled.Not only was the natural and foreseeable consequence of Respondent'sconduct to discourage membership in the Union, but, upon the entire record, I findand conclude that Respondent's intent and purpose was to retaliate against the strikersfor having engaged in this concerted activity.2.Thealleged independent 8 (a) (1) violations''I find the testimony offered by the General Counsel insufficient to establish theincidents above discussed.In short, I credit the testimony of Davis, Docie, andGriner, and discredit that of Barber, Criswell, West,Hagan,Hathaway and Grimes.I am persuaded to this conclusion because of the several inconsistenciesin the testi-mony of the General Counsel's witnesses.Vernon Barber "did not think" Foreman Davis was hard of hearing. That Davisishard of hearing was perfectly. evident to me, and if Barber in fact talked withDavis, it must have-been perfectly evident to Barber.Also, Iam at a lossto under-stand why Pierce, who allegedly was with Barber on the occasionin question, wasnot calledas a witness,or why his failure to testify was not explained.Criswell testified that Docie's promise was to give him (Criswell) his "vacationpay and more money." Not only was Pierce, who allegedly was with Criswell, notcalled, but General Counsel's witness West, who allegedly overheard the conversa-tion, testified that Docie told Criswell "the same thing he told me."West at firsttestified that Docie's statementwas simply a promise to give the vacation pay, butlater stated that Docie also offered "a better job, a supervision job." Significantly,West did not support Criswell's statement that Docie offered Criswell "more money."Having credited Docie with respect to the Criswell and West incidents, I also credithim with respect to the Hagan and Hathaway incidents.With respect to Grimes' incident, it seems most unusual that Griner,a foreman inRespondent'sservice department, would discuss with an employee whom he knewonly slightly, and who did not work in his department, a matter solely within thejurisdiction of thepersonneldepartment, particularlyat a timewhen virtually all ofthe- strikers had been replaced.Accordingly, I credit Griner. -444DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor the reasons stated, I find and conclude that the alleged independent Section8(a)(1) violations have not been established, and will recommend that the allega-tions of the complaint in that regard be dismissed.THE REMEDYHaving found that Respondent has engaged in and is engaging in unfair laborpractices, it will be recommended that it cease and desist therefrom and take certainaffirmative action found necessary to effectuate the policies of the Act.Having found that Respondent discriminatorily withheld from certain of its employ-ees vacation pay for which they had qualified under the terms of the contract betweenRespondent and the Union, it will be required to pay to each such employee the vaca-tion pay so withheld.The amount due to each such employee shall bear interest atthe rate of 6 percent per annum from June 28, 1963, the date such vacation pay waspayable under provisions of the applicable contract until paid.Itwill also be recommended that Respondent shall, upon request, make availableto the Board or its agents, for inspection and reproduction, all books and recordsnecessary or helpful in determining the identity of the employees to'whom vacationpay is due as herein provided, and in computing the amount thereof.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondentis anemployer within the meaning of Section 2(2) of the Act, andis engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By withholding vacation pay from its employees as set forth in section B, 1,above, Respondent engaged inand isengaging in unfair labor practices proscribedby Section 8 (a) (3) and (1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.5. It has not been established by a preponderance of the evidence that Respondentsolicited employees to abandon their strike and return to work, and promised thembenefits if they would do so, and that allegation of the complaint should be dismissed.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in thiscase,and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, I recommend that Respondent, Great Dane Trailers, Inc., its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Withholding vacation pay from, or in any other manner discriminating against,its employees in regard to hire or tenure of employment, or any term or condition ofemployment, to encourage or discourage membership in any labor organization.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which it has been found is necessary toeffectuate the policies of the Act:(a)Forthwith pay to each employee on its payroll on May 15, 1963, who qualifiedfor vacation pay under the terms of article VIII of the agreement between GreatDane Trailers, Inc., and International Brotherhood of Boilermakers, Iron Ship Build-ers,Blacksmiths, Forgers and Helpers, Local No. 26, AFL-CIO, effective April 1,1960, the vacation pay due on June 28, 1963, as provided in the aforesaid articleVIII; provided, however, that nothing herein shall be construed as requiring the pay-ment of such vacation pay to any employee who has heretofore received such vaca-tion pay for the contract year ending June 30, 1963.(b) Post at its plant in Savannah, Georgia, copies of the attached notice marked"Appendix." 10Copies of said notice, to be furnished by the Regional Director forRegion 10, shall,'after being duly signed by its representative, be posted immediately10 If this Recommended Order is adopted by the Board, the words "a Decision andOrder"shall be substituted for the words "the Recommended Order of a Trial Examiner"in the noticeIn the further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the United States Court of Appeals,Enforcing an Order" shall be substituted for the words "a Decision and Order". ALPINE COAL COMPANY445upon receipt thereof, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.A copy of the aforesaid Appendix shallalso be mailed by Respondent to each employee on its payroll on May 15, 1963, andwho is not presently employed by it, at his or her last known address, and to theaforesaid Local No. 26.(c) Preserve and, upon request, make available to the Board and its agents, for in-spection and reproduction, all books and records necessary or helpful in determiningthe identity of the employees to whom vacation pay is due as provided herein, and incomputingthe amount thereof.(d)Notify the aforesaid Regional Director, in writing, within 20 days from thereceipt of this Decision, what steps it has taken to comply herewith 11IT IS FURTHER ORDERED that paragraphs 13 and 14 of the complaint herein, asamended at the hearing, be, and the same are, dismissed.n In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps it has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor-ManagementRelations Act, you are hereby notified that:WE WILL NOT withhold vacation pay from, or in any other manner discrimi-nate against, our employees in regard to hire or tenure of employment, or anyterm or condition of employment, to encourage or discourage membership inany union.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join,or assist unions, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or to refrain from any or allsuch activities.WE WILL pay to each employee on our payroll on May 15, 1963, who quali-fied for vacation pay under the terms of article VIII of our contract with Local26, which became effective April 1, 1960, and who has not heretofore receivedthe same, the vacation pay due June 28, 1963, under the terms of the aforesaidcontract.GREAT DANE TRAILERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528 Peach-tree-SeventhBuilding,50 Seventh Street NE., Atlanta, Georgia, TelephoneNo. 876-3311, Extension 5357, if they have any question concerning this notice orcompliance with its provisions.Alpine Coal CompanyandClyde ScottandHoward ScottandWarren Scott.CasesNos. 5-CA-2708-1, 5-CA-2708-2, and5-CA-2708-3.December 16, 1964DECISION AND ORDEROn September 22, 1964, Trial Examiner George L. Powell issuedhis Decision in the above-entitled proceeding, finding that the Re-150 NLRB No. 52.